


Exhibit 10.2
ROSETTA STONE INC.
AMENDED AND RESTATED 2009 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT


Rosetta Stone Inc., a Delaware corporation (the “Company”), hereby grants
restricted stock units to the recipient named below. The terms and conditions of
the award are set forth in the Restricted Stock Unit Award Agreement and in the
Rosetta Stone Inc. Amended and Restated 2009 Omnibus Incentive Plan (the
“Plan”).
Grant Date:
Name of Recipient (also referred to as Director):        
Recipient’s Identification Number:
Number of Units of Restricted Stock Granted:
Vesting Start Date:
Recipient understands and agrees that this Restricted Stock Unit Award is
granted subject to and in accordance with the terms of the Rosetta Stone Inc.
Amended and Restated 2009 Omnibus Incentive Plan (the "Plan"). Recipient further
agrees to be bound by the terms of the Plan and the terms of the Restricted
Stock Unit Award as set forth in this agreement and any Addenda to such
Agreement. A copy of the Plan is available at www.etrade.com or upon request to
the Human Resources Department.
Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Agreement.


ROSETTA STONE INC.












--------------------------------------------------------------------------------








ROSETTA STONE INC.
AMENDED AND RESTATED 2009 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
This Restricted Stock Unit Award Agreement (this “Agreement”) and the Cover
Sheet to which this Agreement is attached (the “Cover Sheet”) are entered into
between Rosetta Stone Inc., a Delaware corporation (the “Company”), and Director
(as that term is defined in the Cover Sheet), effective as of the Grant Date set
forth on the Cover Sheet (the “Grant Date”), pursuant to the Amended and
Restated Rosetta Stone Inc. 2009 Omnibus Incentive Plan (the “Plan”), a copy of
which previously has been made available to Director and the terms and
provisions of which are incorporated by reference herein.
Whereas, the Company desires to grant to Director the Restricted Stock Units,
subject to the terms and conditions of this Agreement; and
Whereas, Director desires to have the opportunity to hold the Restricted Stock
Units subject to the terms and conditions of this Agreement;
Now, Therefore, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:
1.Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:
(a)“Common Stock” shall mean the common stock of the Company, $.00005 par value
per share (or such other par value as may be designated by act of the Company’s
shareholders).
(b)“Restricted Stock Unit” shall mean a Restricted Stock Unit issued under the
Plan that is subject to the Forfeiture Restrictions and the Transfer
Restrictions set forth in Section 5.
(c)“Separation from Service” has the meaning set forth in the Plan.
(d)“Forfeiture Restrictions” shall mean the prohibitions and restrictions set
forth herein with respect to the sale or other disposition of the Restricted
Stock Units issued to Director hereunder and the obligation to forfeit and
surrender such Restricted Stock Units to the Company under the Plan.


Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.
2.    Grant of Restricted Stock Units. Effective as of the Grant Date, the
Company hereby grants to Director the number of Restricted Stock Units set forth
on the Cover Sheet. In accepting the award of Restricted Stock Units granted
under this Agreement Director accepts and agrees to be bound by all the terms
and conditions of the Plan and this Agreement. On the date of Director’s
Separation from Service with the Company, the Company shall issue to Director
one share of the Common Stock in exchange for each Restricted Stock Unit granted
under this Agreement (including any additional Restricted Stock Units described
in Section 4) that has not been forfeited under the Plan or this Agreement, and
thereafter Director shall have no further rights with respect to such Restricted
Stock Unit. The Company shall cause to be delivered to Director in electronic
book entry form any shares of the Common Stock that are to be issued under the
terms of this Agreement in exchange for Restricted Stock Units awarded hereby,
and such shares




--------------------------------------------------------------------------------




of the Common Stock shall be transferable by Director as provided herein (except
to the extent that any proposed transfer would, in the opinion of counsel
satisfactory to the Company, constitute a violation of applicable securities
law).


3.    Restricted Stock Units Do Not Award Any Rights Of A Shareholder. Director
shall not have the voting rights or any of the other rights, powers or
privileges of a holder of the Common Stock with respect to the Restricted Stock
Units that are awarded hereby. Only after a share of the Common Stock is issued
in exchange for a Restricted Stock Unit will Director have all of the rights of
a shareholder with respect to such share of Common Stock issued in exchange for
a Restricted Stock Unit.


4.    Dividend Equivalent Payments.


(a)    Cash Dividends. If during the period Director holds any Restricted Stock
Units granted under this Agreement the Company pays a dividend in cash with
respect to the outstanding shares of the Common Stock, then the Company will
increase the Restricted Stock Units awarded hereby that have not then been
forfeited to the Company or exchanged by the Company for shares of the Common
Stock by an amount equal to
(a) multiplied by (b) divided by (c)
where (a) is the Restricted Stock Units awarded hereby that have not been
forfeited to the Company or exchanged by the Company for shares of the Common
Stock, (b) the amount of the dividend paid by the Company in cash with respect
an outstanding share of the Common Stock and (c) is the Fair Market Value of the
Common Stock on the date such dividend is paid to holders of the Common Stock (a
“Cash Dividend Restricted Stock Unit”). Each Cash Dividend Restricted Stock Unit
will be subject to the same restrictions, limitations and conditions applicable
to the Restricted Stock Units for which such Cash Dividend Restricted Stock Unit
was awarded and will be exchanged for shares of the Common Stock at the same
time and on the same basis as such Restricted Stock Units.
(b)    Stock Dividends. If during the period Director holds any Restricted Stock
Units granted under this Agreement the Company pays a dividend in shares of the
Common Stock with respect to the outstanding shares of the Common Stock, then
the Company will increase the Restricted Stock Units awarded hereby that have
not then been forfeited to or exchanged by the Company for shares of the Common
Stock by an amount equal to the product of (a) the Restricted Stock Units
awarded hereby that have not been forfeited to the Company or exchanged by the
Company for shares of the Common Stock and (b) the number of shares of the
Common Stock paid by the Company per share of the Common Stock (collectively,
the “Stock Dividend Restricted Stock Units”). Each Stock Dividend Restricted
Stock Unit will be subject to same Forfeiture Restrictions and other
restrictions, limitations and conditions applicable to the Restricted Stock
Units for which such Stock Dividend Restricted Stock Unit was awarded and will
be exchanged for shares of the Common Stock at the same time and on the same
basis as such Restricted Stock Units.


5.    Transfer Restrictions. The Restricted Stock Units granted hereby may not
be sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of (other than by will or the applicable laws of descent
and distribution) without the written consent of the Company. Any such attempted
sale, assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Agreement shall be void and the Company shall
not be bound thereby. Further, any shares of the Common Stock issued to Director
in exchange for Restricted Stock Units awarded hereby may not be sold or
otherwise disposed of in any manner that would constitute a violation of any
applicable securities laws. Director also agrees that the Company may (a) refuse
to cause the transfer of any such shares of the Common Stock to be registered on
the applicable stock transfer records of the Company if such proposed




--------------------------------------------------------------------------------




transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of any applicable securities law and (b) give related
instructions to the transfer agent, if any, to stop registration of the transfer
of such shares of the Common Stock. The shares of Common Stock that may be
issued under the Plan are registered with the Securities and Exchange Commission
under a Registration Statement on Form S-8. A Prospectus describing the Plan and
the shares of Common Stock is available from the Company or at www.etrade.com.


6.    Vesting.


(a)    The Restricted Stock Units (“Units”) that are granted hereby shall be
subject to the Forfeiture Restrictions. The Forfeiture Restrictions shall lapse
as to the Units that are granted hereby in accordance with the following
schedule, provided that Director does not have a Separation from Service prior
to the applicable lapse date. On the last day of the three-month period
beginning on the Vesting Start Date (as set forth in the Cover Sheet), and on
the last day of each succeeding three-month period (each such date being
referred to as a “lapse date”), the Forfeiture Restrictions shall lapse with
respect to one-fourth (1/4th) of the total number of Units granted hereby,
rounded to the nearest whole number, except that on the day before the first
anniversary of the Vesting Start Date the Forfeiture Restrictions shall lapse
with respect to the then remaining number of Units granted hereby for which the
Forfeiture Restrictions have not previously lapsed. Shares of Common Stock will
be issued to the Director in exchange for vested Units at the time specified and
otherwise in accordance with Section 2 of this Agreement.


(b)    If the Director has a Separation from Service to the Company before the
applicable lapse date, the Forfeiture Restrictions then applicable to the Units
(including any additional Restricted Stock Units described in Section 4) shall
not lapse and all such Units shall be forfeited to the Company.


7.    Capital Adjustments and Reorganizations. The existence of the Restricted
Stock Units shall not affect in any way the right or power of the Company or any
company the stock of which is awarded pursuant to this Agreement to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.


8.    Nontransferability. The Agreement is not transferable by Director
otherwise than by will or by the laws of descent and distribution.


9.    Not a Service Agreement. This Agreement is not a service agreement, and no
provision of this Agreement shall be construed or interpreted to create a
service relationship between Director and the Board, the Company, its
subsidiaries or any of its Affiliates or guarantee the right to remain a member
of the Board for any specified term.


10.    Legend. Director consents to the placing of a notation containing an
appropriate legend restricting resale or other transfer of any electronic book
entry form of shares of Common Stock issued under the Agreement except in
accordance with applicable law and all applicable rules thereunder.


11.    Notices. Any notice, instruction, authorization, request, demand or other
communications required hereunder shall be in writing, and shall be delivered
either by personal delivery, by telegram, telex, telecopy or similar facsimile
means, by certified or registered mail, return receipt requested, or by courier
or delivery service, addressed to the Company at the Company’s principal
business office address to the attention of the Company’s General Counsel and to
Director at Director’s residential address




--------------------------------------------------------------------------------




as it appears on the books and records of the Company, or at such other address
and number as a party shall have previously designated by written notice given
to the other party in the manner hereinabove set forth. Notices shall be deemed
given when received, if sent by facsimile means (confirmation of such receipt by
confirmed facsimile transmission being deemed receipt of communications sent by
facsimile means); and when delivered (or upon the date of attempted delivery
where delivery is refused), if hand-delivered, sent by express courier or
delivery service, or sent by certified or registered mail, return receipt
requested.
    
12.    Amendment and Waiver. Except as otherwise provided herein or in the Plan
or as necessary to implement the provisions of the Plan, this Agreement may be
amended, modified or superseded only by written instrument executed by the
Company and Director. Only a written instrument executed and delivered by the
party waiving compliance hereof shall waive any of the terms or conditions of
this Agreement. Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized officer of the Company. The failure
of any party at any time or times to require performance of any provisions
hereof shall in no manner effect the right to enforce the same. No waiver by any
party of any term or condition, or the breach of any term or condition contained
in this Agreement, in one or more instances, shall be construed as a continuing
waiver of any such condition or breach, a waiver of any other condition, or the
breach of any other term or condition.


13.    Dispute Resolution. In the event of any difference of opinion concerning
the meaning or effect of the Plan or this Agreement, such difference shall be
resolved by the Committee.


14.    Governing Law and Severability. The validity, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The invalidity of any provision of this
Agreement shall not affect any other provision of this Agreement, which shall
remain in full force and effect.


15,    Successors and Assigns. Subject to the limitations which this Agreement
imposes upon the transferability of the Restricted Stock Units granted hereby
and any shares of the Common Stock issued hereunder, this Agreement shall bind,
be enforceable by and inure to the benefit of the Company and its successors and
assigns, and to Director, Director’s permitted assigns, executors,
administrators, agents, legal and personal representatives.


16.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument.




